DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action examination response to claims/amendments of 14/727,438 filed on 2/17/2021.
The filing is in continuation to application #12/905,332 now patent #9079058 filed on 10/15/2010.  That application claims a priority date of 10/23/2009 via JP-P2009-244304.
Claims 1, 3-6,9, 11-28 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory anticipatory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, 
The claim 1, 9, 17 are rejected on the ground of non-statutory anticipatory double patenting as being unpatentable and in broadest term over the independent claims of U.S. Patent Application Publication No. 12/905,332 now an issued patent #9079058.
Although the conflicting claims are not identical, they are not patent ably distinct from each other for the following reasons. The subject matter claimed in the instant application is a circuitry configuration to acquire movement information of a plurality of users; determine information for synchronization of motions of bodies or parts of the bodies of the plurality of users. The claims 1,9, 17 of the instant child application would be a broader subject matter of a narrower variation independent claims in the parent application  where similar subject matter with distinguishable sensor type is compared to an operating coordination information indicating the synchronization in a group of motions of bodies or parts of the bodies of the plurality of users with specified tactile feedback responses (though this recited again at least in dependent claim 16 of this child application). The synchronization there in parent application is also measured by comparing the motions of the plurality of users to one another, from the input movement information and position information from the respective sensor devices or cameras from first information, and generating control information for feedback outputs for the users but specific to tactile one only .
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 16-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Number US 2004/0219498 to Davidson in view of US Patent Application Number US 20160192866 A1 to NORSTROM et al. (Norstrom).

In re Claim1 Davidson teaches an information processing apparatus comprising: circuitry configured to 
estimate individual information on sensing data for movement information of users (Para 0006 movement information acquired and comparison for correction) comprising: 

Calculate each discrepancies of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or discrepancies between movements determined; Para 0034 representative movements could also be from different trainers); and 
determine feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy corresponding to respective user (Para 0036 feedback and reference signal e.g. fly line for differing models in coordination for trainee/trainers and feedback control balancing for inputs).
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users. Norstrom, however, teaches movement of the plurality of users to be based on a distribution of individual information of users (Para 0005  multivariate distributions for movement class) of the estimated individual information of each of the plurality of users (Fig,2a elements 220, 230, 240; time series data from a sensor used for sensing the periodic movement of estimated individual user information, partitioning the received time series data into periods of the movement that may be attributed to class of users). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users as illustrated by Norstrom into the Davidson’s relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 

In re Claims 3-8, Davidson teaches the composite motion coordination operation device, wherein  the operation unit calculates individual information as the movements of the respective users, from the movement information provided from the respective two or more sensor devices, and calculates the coordination information by an operation using the individual information from body parts (Para 0025, 0026 coordination between reference characters with individual garments on an ankle of user, a neck of user, an arm of user, a trunk of user or a leg portion of user; exchange information between a plurality of users and/or a plurality of sensors attached to one or multiple users);
The individual information is information to acquire the movement information from respective sensor devices, a type of the sensor device is one of headphone type, a necklet type that is put on a neck, a type that is mounted on clothes with a clip or a type that is put in a pocket. (Para 0005 movement; Para 0030 trainer and trainee emulations based on type of sensor devices like headphone, necklet etc.); the operation unit determines basic movement information, as a group of all the users, from respective sensor devices held by users (Para 0034 multiple training models; , coordination information by an operation using the basic movement information and the individual information);  operation unit calculates the coordination information, from the whole group of all the users, by the operation using the individual movement information and calculates the coordination information of devices in users hand (Para 0039 various coordination information at users hand; each user movement);
the operation unit calculates the coordination information by comparing preset guidance movement information with individual information of the respective users, movement information are based on images captured by camera devices, synchronization is measured by comparing the motions of the plurality of users to one another (Para 0146; Fig.2: elements 11, 25;Para 0027 camera sensors; Para 0038 

In re Claim 9 Davidson teaches the motion coordination, wherein the operation unit generates the control information for performing different feedback outputs for the respective users determining movements of of the plurality of users wherein respective degrees of the feedback outputs are determined by representative movement  (Para 0038 feedback as to the competency level of feedback output to determine the degree of matching information; Para 0034 potentially vast number of stored trainer models provided and maintained in a database of storage, in which a trainee can use computer 11 to browse through trainer models to respective degrees of the feedback outputs based on representation). 

Claim 16 Davidson in combination does not provide tactile sensation in plurality of users’ feedback output communication in their motion coordination operation system. Norstrom, however, teaches feedback mechanism between target and actual body motions that include tactile sensations (Para 0032 tactile feedback). Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporate the above features of tactile feedback mechanism onto the invention of Davidson in view of Norstrom based on needed higher degree of correspondence among the various motion sensors.

In re Claim  17 Davidson teaches a method comprising: circuitry configured to 
 (Para 0006 movement information acquired and comparison for correction) comprising: 
Calculating representative movement (Fig.3 elements 15; Para 0009 garment sensors; Fig. 11 two and more motion sensors in one location) of plurality of users (Para 0008, 0009 reference and trainee users).
Calculating each discrepancy of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or discrepancies between movements determined; Para 0034 representative movements could also be from different trainers); and 
determining feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy corresponding to respective user (Para 0036 feedback and reference signal e.g. fly line for differing models in coordination for trainee/trainers and feedback control balancing for inputs).
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users. Norstrom, however, teaches movement of the plurality of users to be based on a distribution of individual information of users (Para 0005  multivariate distributions for movement class) of the estimated individual information of each of the plurality of users (Fig,2a elements 220, 230, 240; time series data from a sensor used for sensing the periodic movement, partitioning the received time series data into periods of the movement that may be attributed to class of users). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users as illustrated by 

In re Claims 18 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the circuitry' is further configured to acquire the movement information in real time from respective sensor devices mounted on the plurality' of users and provide respective degrees of feedback output, in real time, to the plurality' of users, based on the acquired movement information (Para 0036 providing information for a nature of fly-casting giving the trainee feedback how his fly line is translating through space during a casting stroke as compared to the way a fly line is translating through space in a trainer mode i.e. not only a simple comparison but about how much degree it matches with).

In re Claims 19 Davidson in combination teaches the information processing apparatus according to claim 1, wherein, in a guidance mode, the circuitry' is further configured to select movement information of a user of the plurality' of users as a guide movement information (Para 0005 report includes an identification of similarity between the trainee body movement model and the reference body movement model making it a guidance mode for the movements);
determine a second information indicating synchronization of motions of bodies or parts of the bodies between the user and the plurality of users based on the guide movement information and the movement information; and determine feedback outputs based on the first information (Para 0006 Report includes an identification of similarity between the trainee body movement model and the reference body movement model. Also include dissimilarities and remedial instructional information explaining how to 
Claim 20 Davidson in combination teaches the information processing apparatus according to claim 1, but the circuitry is not further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user. Norstrom, however, teaches circuitry is further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user (Para 0050
weight of a skier in memory module may include only ROM; For example memory module is preferably used to store for body parts information as a weighting sensing data for at least one of the body parts corresponding to the respective user for a representative or target patterns and generate historical data)
 Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporate the circuitry further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user as illustrated by Norstrom  onto the invention of Davidson combinations so to include certain specific variation needed in the input readings. 

Claim 21 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to estimate individual motion on a basis of body part of the users (Para 0012 sensor on trainee garment are representative on the basis of body part of users).



Claim 23 Davidson teaches the information processing apparatus according to claim 1, wherein the individual information is movement rhythm, and wherein the representative motion is basic movement rhythm (Para 0034 multiple training models; coordination information by an operation using the basic movement information i.e. possible basic movement rhythm and the individual information).

Claims 24-26 Davidson teaches the information processing apparatus according to claim 23, but without the representative motion determined to be based on the movement rhythm having the highest frequency, as an average value of tempos of plurality of users or is calculated by correcting the tempo having the highest frequency to an average value 
Norstrom, however, teaches the representative motion determined to be based on the movement rhythm having the highest frequency( Para 0039, 0043 values of different performance indicators such as a frequency of movement), as an average value of tempos of plurality of users (Para 0040, 0041 average calculation) and is calculated by correcting the tempo having the highest frequency to an average value (Para0041 several movement period vectors to the reference movement period vector is used instead of to the average of those one or several movement period vectors).  Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, 
Claim 27 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the sensors are not either of acceleration sensors, pressure sensors, angular velocity sensors, and vibration sensors. Norstrom however teaches acceleration sensors (Para 0019 sensor is a three-dimensional accelerometer).Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users as illustrated by Norstrom into the Davidson’s relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 

Claim 28 Davidson teaches a non-transitory computer readable storage medium having stored thereon program instructions that when executed by a processor cause the processor to perform the communication method ( Para  0005 storage) comprising; 
estimating individual information on sensing data for movement information of users (Para 0006 movement information acquired and comparison for correction) comprising: 
Calculating representative movement (Fig.3 elements 15; Para 0009 garment sensors; Fig. 11 two and more motion sensors in one location) of plurality of users (Para 0008, 0009 reference and trainee users).
Calculating each discrepancies of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or 
determining feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy corresponding to respective user (Para 0036 feedback and reference signal e.g. fly line for differing models in coordination for trainee/trainers and feedback control balancing for inputs).
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users. Norstrom, however, teaches movement of the plurality of users to be based on a distribution of individual information of users (Para 0005  multivariate distributions for movement class) of the estimated individual information of each of the plurality of users (Fig,2a elements 220, 230, 240; time series data from a sensor used for sensing the periodic movement of estimated individual user information, partitioning the received time series data into periods of the movement that may be attributed to class of users). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users as illustrated by Norstrom into the Davidson’s relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 

Response to Arguments/Remarks
Applicant's arguments/amendments filed on February 17, 2021 have been considered and entered.
35USC§112(a) rejections added for written description  because of amendments overcome the description requirement.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and arguments changing the scope of the claims to the overcome the 35USC§103 rejections 
Applicant on page 12 of the remarks/argument indicated that the pior art Woo merely describes that “the target routine”, which may at best correspond to the claimed “representative movement”, is preferably stored in a database or similar organized data structure mapping a series of footstrikes, and a user wearing sensor-filled article of footwear 102 may perform a routine (see [0088]). The reference is silent as to calculating the amended representative movement of a plurality of users based on distribution of sensing data of the plurality of users. 
Hence new ground of rejections includes a prior art Norstrom et al. suggest the teaching of the features of “calculate representative movement of the plurality of users, based on a distribution of the estimated individual information of each of the plurality of users”

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 20, 2020 have been considered and entered.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims to the overcome the 35USC§
35USC§112(a) rejections added for written description  since specification paragraphs and graph apparent not providing enough information about  the mechanism to determine correlation and discrepancy indexes from synchronization of plural users for a basic movement rhythm used as a representative movement rhythm for the group. 
A double patenting rejections is held in abeyance as indicated on page 8 of remarks filed on 8/20/2020.  
Applicant asserted on Pages 9-11 of the argument / remarks about prior art combination  failing to disclose the amended features of “calculate representative motion for the plurality of users as synchronization in a group of the plurality of users, based on the estimated composite motion of each of the plurality of users” as recited in amended Claim 1.
Examiner respectfully traverses the argument and presented a new evidentiary support from prior art Woo et al. to address the synchronization, comparison and feedback of motion activities between the respective users replacing the art Dibenedetto as indicated in the above rejection statements.

Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant's arguments/amendments filed on November 11, 2019 have been considered and found to be persuasive to the overcome the 35USC§112, 35USC§103 rejections.
Applicant on page 8, 9 has requested that nonstatutory double patenting rejections be held in abeyance. A terminal disclaimer could be filed, if the claims in the present application are deemed obvious in view of the claims of Application Publication No. 12/905,332, now patented. Since additional amendments (if needed) may eliminate the 
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action.
Regarding claim interpretations and 35USC 112 rejections, amended Claims recite “circuitry (is configured to)”. Applicant on page 9.10 indicated that the term “circuit/circuitry” is expressly identified in the MPEP as an example of a term that conveys sufficient structure so as to avoid 112 (f) treatment. Support found in the amendment and in paragraphs [0062, 0133-0169] and Fig. 11 of the published specification discloses “a central processing unit (CPU)” and its application. Examiner observed that there are motion coordination operation device with varied sensors are in use. 35USC112 rejections on claims 18, 19 are hereby withdrawn. 
Applicant on pages 10-12 indicates that the prior art combination is not calculating representative motion for the plurality of users based on the estimated composite motion of each of the plurality of users as found in the amendments
This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Following traversals/remarks are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
A  non-statutory obviousness-type double patenting rejection is held in abeyance until all other issues in this application have been resolved.
Applicant’s argument on pages 8 and 9 for reference Davidson to include a saved reference body movement model only to measures a trainee body movement model  and is therefore teaches motion synchronization for plurality of users (  as recited in Claim 1). Examiner respectfully traverses the alleged absence of motion synchronization argument in the prior art combinations as recited by the claims. The secondary art Stirling clearly compares motion between users (Para 0057-0060 apparatus is used for comparing motions of plurality of individuals or  compare other individuals to notify respective user). The processing system in the art Stirling is using information acquired through the communications elements in estimating motion parameters and/or in generating motion models that are in synch with the communicated information. This is compatible to the recitation of claim language where “first information indicating the synchronization of motions of bodies or parts of the bodies of plurality of users based on the movement information” since first information is a communicating elements used to ‘synch the estimated motion models’.
In response to applicants argument on page 9 another reference on record is cited to augment the point that user motions comparison for synchronization is well-known in art. Reference Riley et al. is also emphasizing synchronization between multiple users sending workout data to the same remote system(s). Therefore, the user input subjective data, as well as the objective data, relating to a user's workouts are compared to workout data and/or subjective input generated by others. 
This synchronization between users’ movements could also be found in another citation teaching similar subject matter i.e. US 20080096726 to Riley et al. Para 0006, 0096 where athletic performance sensing and/or tracking systems are compared to workout characteristics of other users, celebrities, athletes, etc.) with their positional information (Para 0050 location or positional information of parts).
This is not a new ground of rejection made. The reference “US 20080096726 A1 Riley et al. " cited herein only provides a direct corresponding evidence to support the prior art or prior common knowledge finding without constituting a new issue or new ground of rejection {see MPEP 2144.03, MPEP 706.07(a)}.
Furthermore, Applicant’s assertion that reference Bettwy is concerned with an apparatus for learning specific body motion and is silent as to determining a first information indicating the synchronization of motions of bodies or parts of the bodies of the plurality of users based on the movement information is also respectfully traversed. The reference is used to cite feedback mechanism to include tactile sensations and other related issues.
Some additional comments about  Claim limitation “circuitry” for possible interpretation under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “configured to” coupled with functional language “acquire the movement information in real time from respective sensor devices mounted on the plurality' of users and provide respective degrees of feedback output” as in claim 18 and “ to select movement information of a user of the plurality' of users as a guide movement information as in Claim 19', without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The specification only describes in Paragraph 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






	/SZ/
Examiner, Art Unit 3715
February 27, 2021

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715